DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 22, amend the dependency from “claim 21” to –claim 14--.

Examiner notes claim 22 was amended so that the claim does not depend on a cancelled claim 21.

In claim 25 line 3 , amend “the inoperative position” to – an inoperative position--. 

In claim 25 line 4 , amend “the working position” to  -- a working position --.

Examiner notes claim 25 was amended to correct a lack of antecedent basis in lines 3 and 4


Allowable Subject Matter
Claims 14-20 and 22-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 recites “a filter device for use at an airflow opening of bellows of a shock absorber, the filter comprising: a filter body configured to fit to an airflow opening of a bellows and configured to permit a gas to enter in the direction of an air inflow opening and exit in the direction of an air outflow opening, and wherein the airflow opening is a joint air inlet and air outlet opening, and a moveable filter body frame that holds the filter body and is movable relative to the shock absorber, the movable filter body being air-permeable in the air inflow and air outflow direction, wherein the movable filter body frame is configured to be exposed to a restoring force”.  German reference(DE10200608A1) teaches in figure 4 a filter device for use at an airflow opening of bellows of shock absorber including a filter body(21) configured to fit to an airflow opening(15) of a bellows(9), and the airflow exiting from an outlet check valve(25) at a separated outlet from the air inlet.  Tsubouchi et al(7370571) in figure 2 teaches a filter device for use at an airflow opening of bellows including a filter body(24) configured to fit to an airflow opening(vent hole 26a) of a bellows(26), wherein the airflow opening is a joint air inlet and air outlet opening. However neither German reference nor Tsubouchi et al teach or suggest a filter device for use at an airflow opening of bellows of a shock absorber, the filter comprising: a filter body configured to fit to an airflow opening of a bellows and configured to permit a gas to enter in the direction of an air inflow opening and exit in the direction of an air outflow opening, and wherein the airflow opening is a joint air inlet and air outlet opening, and a moveable filter body frame that holds the filter body and is movable relative to the shock absorber, the movable filter body being air-permeable in the air inflow and air outflow direction, wherein the movable filter body frame is configured to be exposed to a restoring force.  Claims 17-20,22,23,26-34 depend on claim 14 and hence are also allowed.
Claim 15 recites “ a filter device for use at an airflow opening of bellows of a shock absorber, the filter device comprising: a filter body configured to fit to an airflow opening of a bellows and configured to permit a gas to enter in the direction of an air inflow direction and exit in the direction of an air outflow direction; and an excess pressure relief mechanism, wherein the airflow opening is a joint air inlet and air outlet opening”.  German reference(DE10200608A1) teaches in figure 4 a filter device for use at an airflow opening of bellows of shock absorber including a filter body(21) configured to fit to an airflow opening(15) of a bellows(9), and the airflow exiting from an outlet check valve(25) at a separated outlet from the air inlet.  Tsubouchi et al(7370571) in figure 2 teaches a filter device for use at an airflow opening of bellows including a filter body(24) configured to fit to an airflow opening(vent hole 26a) of a bellows(26), wherein the airflow opening is a joint air inlet and air outlet opening. However neither German reference nor Tsubouchi et al teach or suggest a filter device for use at an airflow opening of bellows of a shock absorber, the filter device comprising: a filter body configured to fit to an airflow opening of a bellows and configured to permit a gas to enter in the direction of an air inflow direction and exit in the direction of an air outflow direction; and an excess pressure relief mechanism, wherein the airflow opening is a joint air inlet and air outlet opening.  Claim 16 depends on claim 15 and hence is also allowed.
Claim 24 recites “a filter device for use at an airflow opening of bellows of a shock absorber, the filter device comprising: a filter body that is configured to fit to an airflow opening of a bellows, configured to permit a gas to enter in the direction of an airflow direction and exit in the direction of an air outflow direction , and configured to be self-cleaning , wherein the airflow opening is a joint air inlet and air outlet opening”.  German reference(DE10200608A1) teaches in figure 4 a filter device for use at an airflow opening of bellows of shock absorber including a filter body(21) configured to fit to an airflow opening(15) of a bellows(9), and the airflow exiting from an outlet check valve(25) at a separated outlet from the air inlet.  Tsubouchi et al(7370571) in figure 2 teaches a filter device for use at an airflow opening of bellows including a filter body(24) configured to fit to an airflow opening(vent hole 26a) of a bellows(26), wherein the airflow opening is a joint air inlet and air outlet opening. However neither German reference nor Tsubouchi et al teach or suggest a filter device for use at an airflow opening of bellows of a shock absorber, the filter device comprising: a filter body that is configured to fit to an airflow opening of a bellows, configured to permit a gas to enter in the direction of an airflow direction and exit in the direction of an air outflow direction , and configured to be self-cleaning , wherein the airflow opening is a joint air inlet and air outlet opening.  Claim 25 depends on claim 24 and hence is also allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
June 29, 2022